DETAILED ACTION
This Office action is in response to the RCE filed 18 May 2022. Claims 1-6, 9-15, 18-25, 28-29, and 31-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 11-14, 20-24, 28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0104260) in view of Oh et al. (US 2021/0298072).
For Claims 1 and 22, Wang teaches a method for wireless communication implemented by a user equipment (UE), and an apparatus for wireless communication implemented by a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (see paragraphs 60-61), the method comprising
identifying a service parameter configured for the UE for a carrier associated with a shared radio frequency channel (see paragraph 112: identifying parameters; paragraph 46: shared channel);
receiving, from a network device, a control message associated with a channel occupancy time acquired by the network device for the shared radio frequency channel, wherein the control message comprises an indication of service for the service parameter via the carrier within the channel occupancy time (see abstract, paragraphs 7, 48, 52-53: indication of service within COT, control signaling; paragraph 46: shared channel); and 
determining one or more communication parameters for communicating with the network device during the channel occupancy time based at least in part on the indication (see paragraphs 89-90, 108, 112: acquiring parameters for communication with network device).  
Wang as applied above is not explicit as to, but Oh teaches the service parameter comprising a subcarrier spacing configured for the UE for the carrier (see paragraph 196: obtaining SCS).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed for the UE to acquire SCS as in Oh when implementing the method of Wang. The motivation would be to ensure the UE acquires signaling information needed for the configuration of the COT.
For Claims 14 and 28, Xu teaches a method for wireless communication implemented by a base station, and an apparatus for wireless communication implemented by a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (see paragraphs 60, 62), the method comprising
determining, for each user equipment (UE) of a set of UEs served by the network device via a carrier associated with a shared radio frequency channel, a service parameter of a plurality of service parameters configured for the each UE for communication via the carrier (see paragraph 112: determined parameters; paragraph 46: shared channel; paragraphs 52-53: set of UEs); 
performing a channel access procedure to acquire a channel occupancy time of the shared radio frequency channel (see paragraph 46: acquire COT); and 
transmitting, for each service parameter of the plurality of service parameters having at least one UE configured for communication using the each service parameter, a control message comprising an indication of service for the each service parameter within the channel occupancy time (see abstract, paragraphs 7, 48, 52-53: indication of service within COT, control signaling; paragraph 46: shared channel).  
Wang as applied above is not explicit as to, but Oh teaches the plurality of service parameters comprising a subcarrier spacing configured for the each UE for the carrier (see paragraph 196: obtaining SCS).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed for the UE to acquire SCS as in Oh when implementing the method of Wang. The motivation would be to ensure the UE acquires signaling information needed for the configuration of the COT.
For Claims 2 and 23, Wang further teaches the method, wherein the indication of service for the service parameter indicates an absence of service associated with the service parameter during the channel occupancy time (see paragraphs 115-116), the method further comprising: 
suppressing monitoring of a control channel associated with the carrier during the channel occupancy time based at least in part on the indicated absence of service associated with the service parameter during the channel occupancy time (see paragraphs 115-116).  
For Claims 4 and 24, Wang further teaches the method, wherein the indication of service for the service parameter indicates a presence of service associated with the service parameter during the channel occupancy time (see paragraphs 114-116; also paragraphs 49, 52-53), the method further comprising: 
adapting monitoring of a control channel associated with the carrier during the channel occupancy time based at least in part on the indicated presence of service for the service parameter during the channel occupancy time (see paragraphs 114-116; also paragraphs 49, 52-53).  
For Claims 11 and 20, Wang further teaches the method, wherein the control message comprises an indication of a total duration for the channel occupancy time, an indication of a remaining duration for the channel occupancy time, an indication of a starting point for the channel occupancy time, or a combination thereof (see paragraph 98).  
For Claims 12 and 21, Wang further teaches the method, further comprising: receiving, prior to receiving the control message, a signal from the network device transmitted according to the service parameter (see paragraphs 88, 117; Figures 8 and 9, items 54 and 56); and 
adapting monitoring of a control channel associated with the carrier during the channel occupancy time based at least in part on receiving the signal, wherein the receiving the control message is based at least in part on the adapted monitoring of the control channel (see paragraphs 117, 120).  
For Claims 13 and 21, Wang further teaches the method, wherein the signal comprises a wake- up signal, a demodulation reference signal, a channel state information reference signal, or a combination thereof (see paragraphs 88, 120).  
For Claims 31 and 32, Wang further teaches the method, wherein adapting monitoring of the control channel comprises switching from mini-slot level monitoring to slot level monitoring (see paragraphs 119-121).  

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0104260) and Oh et al. (US 2021/0298072) as applied to claims 1, 2, and 4 above, and further in view of Xu et al. (CN-111108765-A, citing the previously provided machine translation from Google with added page and paragraph numbers).
For Claim 3, though Wang does teach indicating COT duration (see paragraph 98), the references as applied above are not explicit as to, but Xu teaches the method, wherein the control message comprises an indication of a duration associated with the absence of service associated with the service parameter (see page 6 paragraphs 4-5: COT, sleep; page 13 paragraphs 4, 6; page 14 paragraph 1).
Thus it would have been obvious to one of ordinary skill at the time the application was filed to provide duration information as in Xu when providing parameters for the UE to monitor the COT as in Wang and Oh. The motivation would be to ensure that the UE resumes normal monitoring in a timely manner.
For Claim 5, though Wang does teach indicating COT duration (see paragraph 98), the references as applied above are not explicit as to, but Xu teaches the method, further comprising: adapting monitoring of the control channel associated with the carrier following the channel occupancy time, the adapting based at least in part on a total duration for the channel occupancy time (see page 6, paragraphs 4 and 5: total COT, sleeping).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt monitoring to COT duration as in Xu when implementing the method of Wang and Oh. The motivation would be to ensure the UE does not miss pertinent signaling.

Claim(s) 6, 15, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0104260) and Oh et al. (US 2021/0298072) as applied to claims 1, 14, 22, and 28 above, and further in view of Kuang et al. (EP3772228).
For Claims 6, 15, 25, and 29, the references as applied above are not explicit as to, but Kuang teaches the method, wherein the indication of service associated with the service parameter comprises a bitmap including a plurality of bits corresponding to a plurality of respective slots of the channel occupancy time, each bit of the plurality of bits indicating whether a respective slot of the plurality of respective slots comprises service associated with the service parameter (see paragraphs 96-97, 109: bitmap of COT indicates slot format, paging instances).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the bitmap as in Kuang when indicating information about the COT as in Wang and Oh. One of ordinary skill would have been able to use a known format for indicating information with the reasonably predictable result of ensuring the UE is aware of when to monitor the channel.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0104260) and Oh et al. (US 2021/0298072) as applied to claims 1 and 14 above, and further in view of Bendlin et al. (US 10455488).
For Claims 9 and 18, the references as applied above are not explicit as to, but Bendlin teaches the method, wherein the carrier comprises a first carrier and the control message is received via a second carrier, and wherein the second carrier is associated with a licensed radio frequency channel (see column 16 lines 25-43).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use cross carrier indications as in Bendlin when implementing the method of Wang and Oh. The motivation would be to improve throughput by ensuring timely transmission of the control message.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0104260), Oh et al. (US 2021/0298072), and Bendlin et al. (US 10455488) as applied to claims 1, 9, 14, and 18 above, and further in view of Jiang et al. (US 2019/0149257).
For Claims 10 and 19, the references as applied above are not explicit as to, but Jiang teaches the method, wherein the indication of service for the service parameter comprises a bitmap including a plurality of bits corresponding to a plurality of subcarrier spacings, each bit of the plurality of bits indicating whether a respective subcarrier spacing of the plurality of subcarrier spacings is serviced by the carrier during the channel occupancy time (see paragraphs 36, 45, 46).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide subcarrier spacing information as in Jiang when implementing the method of Wang, Oh, and Bendlin. One of ordinary skill would have been able to provide configuration information in a known manner so that the receiving side would monitor the channel appropriately.

Response to Arguments
The submission of filed 18 May 2022 has been entered.
Applicant’ arguments with respect to rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2022/0132563) teaches a method of providing SCS information to a UE. Kuo et al. (US 2020/0053646) teaches a wake up signal provided for a UE to adapt PDCCH monitoring in a COT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/20/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466